                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:19-cr-19-FtM-UAUAM

JOSE SANTOS VALLEJOS-AGUILERA


                         SENTENCING SCHEDULING ORDER

       A sentencing hearing has been scheduled for 30 minutes on August 19, 2019 at

10:00 AM. The Court ORDERS that, if more than 30 minutes is needed for the hearing,

counsel must file a notice estimating the amount of time needed no later than 14 days

before the hearing.

       The Court FURTHER ORDERS the United States Probation Office to disclose the

initial presentence investigation report no later than 35 days before the sentencing

hearing. Within 14 days of the disclosure, counsel must communicate in writing to the

probation officer and opposing counsel any objections to the initial presentence

investigation report.

       The Court FURTHER ORDERS the Probation Office to file the final presentence

investigation report no later than 7 days before the sentencing hearing. After the final

presentence investigation report has been filed, counsel must file a notice stating which

of the previously filed objections, if any, remain for the Court to resolve at the hearing.

This notice must be filed no later than 4 days before the hearing. And sentencing

memoranda and motions to depart or vary from the guidelines must be filed no less than

4 days before the hearing.

       DONE and ORDERED in Fort Myers, Florida, this 30th day of May 2019.
Copies: All Parties of Record




                                2
